                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

IVAN BOYD,

                       Plaintiff,

       v.                                                              Case No. 18-C-1763

CITY OF MILWAUKEE, MILWAUKEE
POLICE DEPARTMENT, POLICE OFFICER
DANIEL VIDMAR, POLICE OFFICER
BRIAN MACIEJEWSKI, and POLICE
OFFICER MATTHEW DRESEN,

                       Defendants.


                                             ORDER


       Plaintiff Ivan Boyd, who is representing himself, filed a civil rights complaint under

42 U.S.C. § 1983 and a motion for leave to proceed without prepayment of the filing fee under

28 U.S.C. § 1915. The Prison Litigation Reform Act (PLRA) applies to this case because plaintiff

was incarcerated when he filed his complaint. This case was originally assigned to U.S. Magistrate

Judge William Duffin; however, because not all parties have had the opportunity to consent to

magistrate judge jurisdiction, the case was randomly reassigned to a U.S. District Court judge for

screening of the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       The PLRA gives courts discretion to allow prisoners to proceed with their lawsuits without

prepaying the $350 filing fee, as long as they comply with certain requirements. 28 U.S.C. §1915.

One of those requirements is that the prisoner pay an initial partial filing fee. On November 16,

2018, Judge Duffin ordered plaintiff to pay an initial partial filing fee of $2.43. Plaintiff paid the
initial partial filing fee on November 26, 2018. The court will grant plaintiff’s motion to proceed

without prepayment of the filing fee. ECF No. 2. He must pay the remainder of the fee over time

in the manner explained at the end of this decision.

                                  SCREENING OF THE COMPLAINT

        The law requires the court to screen complaints brought by prisoners seeking relief against

a governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint if the plaintiff raises claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        To state a claim, a complaint must contain sufficient factual matter, accepted as true, “that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

        To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he was deprived of a

right secured by the Constitution or laws of the United States; and (2) the defendant was acting

under color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)

(citing Kramer v. Vill. of North Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez

v. Toledo, 446 U.S. 635, 640 (1980). The court gives a pro se plaintiff's allegations, "however

inartfully pleaded," a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




                                                   2
                               ALLEGATIONS IN THE COMPLAINT

       Plaintiff’s complaint alleges that at around 9:00 p.m. on January 31, 2013, he and a female

passenger arrived at the Diamond Inn in Milwaukee. Plaintiff alleges that as he and his passenger

prepared to get out of the car to go inside, a squad car suddenly pulled directly behind the vehicle.

According to the plaintiff, there were then three white faces (the police) peering into his vehicle

while pulling on the door handles trying to get inside. Plaintiff alleges that he was terrified and

feared for his safety. He further alleges he did not understand why the officers were trying to get

into his car—he was licensed and not breaking any laws or ordinances.

       Plaintiff alleges that the officers ordered him to unlock the doors and step out of the vehicle,

otherwise the officers would break the windows. He says he complied immediately, at which time

officers shoved him against the vehicle and searched his inner and outer coat pockets. Plaintiff

alleges that officers attempted to handcuff him, at which point he fled on foot. He alleges that as

he fled, he heard the sounds of the squad car’s engine and the officers pursuing him on foot shout,

“Stop or I’ll shoot you in the back!” According to plaintiff, he had made it about a half a block and

decided to surrender, at which point the squad car hit him from behind, causing him to hit the

pavement head first.

       Plaintiff alleges that officers Maciejewski and Dresen were on top of him, stating “Stop

resisting,” though plaintiff says that the constant kicking and punching made it nearly impossible

for him to surrender his hands. According to plaintiff, Vidmar then jumped out of the car and

yelled, “He’s reaching for a gun!” The last thing plaintiff says he remembers is Vidmar’s boot

coming towards his face. Plaintiff alleges that he regained consciousness at the police station and

was in severe pain, especially in his midsection. He asked to be taken to the hospital, where he was


                                                  3
treated for his injuries. He alleges that he was returned to the Milwaukee County Jail on

misdemeanor resisting/obstructing charges that were later dismissed or not prosecuted. According

to plaintiff, Vidmar’s incident report contains several inaccuracies, including the color of the car

he was in, the reasons why Vidmar decided to conduct a field interview, and a fabricated bottle of

vodka in the center console.

                                     THE COURT’S ANALYSIS

        Plaintiff’s complaint states two claims against the three defendant officers, both arising

under the Fourth Amendment: one for false arrest and the other for the use of excessive force. An

arrest is unlawful if there is no probable cause to support it, so the predicate of any unlawful arrest

claim is the absence of probable cause. Jones v. Webb, 45 F.3d 178, 181 (7th Cir. 1995). Whether

a detention constitutes an arrest is a fact-intensive inquiry, Jewett v. Anders, 521 F.3d 818, 823 (7th

Cir. 2008) (citing United States v. Vega, 72 F.3d 507, 515 (7th Cir. 1995)), and so is whether

probable cause existed, Jones, 45 F.3d at 181–82. According to plaintiff’s complaint, he and his

passenger were just about to get out of his car when the officers approached, demanded he get out

of the car, and then threw him against the vehicle and attempted to handcuff him. At this stage, the

court must construe the complaint broadly and in plaintiff’s favor. He has stated a claim that

Vidmar, Maciejewski, and Dresen unlawfully arrested him.

        To state an excessive force claim, plaintiff must allege that the officers’ use of force was

unreasonable given the circumstances. Saucier v. Katz, 533 U.S. 194, 204–05 (2001). As with an

unlawful arrest claim, whether an officer’s use of force was excessive is a fact-intensive inquiry.

Graham v. Connor, 490 U.S. 386, 396 (1989). Plaintiff alleges several instances where officers

exerted force: by slamming him against his own car, by hitting him with a squad car, and by kicking


                                                  4
him in the head. The exact circumstances of plaintiff’s encounter with the officers will be

developed as the case proceeds. He has alleged sufficient facts at screening to proceed against

Vidmar, Maciejewki, and Dresen for using excessive force.

       Plaintiff also names the City of Milwaukee and the Milwaukee Police Department as

defendants. He alleges that the Milwaukee police officers have a practice of effecting illegal traffic

stops on young African American people in the inner city. First, the court will dismiss the

Milwaukee Police Department because plaintiff cannot pursue a § 1983 claim against the

department because it is not subject to suit under § 1983. State law determines the capacity of an

entity to sue or be sued. Fed. R. Civ. P. 17(b). Wisconsin Stat. § 62.50 governs the City of

Milwaukee’s police department, and it does not authorize the police department to sue or be sued.

See Grow v. City of Milwaukee, 84 F. Supp. 2d 990 (E.D. Wis. 2000) (abrogated on other grounds

by Driebel v. City of Milwaukee, 298 F.3d 622 (7th Cir. 2002). Furthermore, the police department

is an agency of the City of Milwaukee, and it cannot be sued separate from the city. See Averhart

v. City of Chicago, 114 Fed. App’x 246, 247 (7th Cir. 2004).

       The remaining question is whether plaintiff’s complaint states a claim against the City of

Milwaukee. To hold the City liable under § 1983, plaintiff must allege that the constitutional

deprivation was caused by “a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by officers.” Monell v. New York City Dep’t. of Soc. Servs., 436 U.S. 658, 690

(1978). While plaintiff’s complaint is general in it allegations, the court does not expect he would

be in a position to have more detailed information at this stage. Plaintiff may proceed against the

City of Milwaukee on a Monell claim.




                                                  5
        Finally, plaintiff says he would like to pursue a Wisconsin state law claim of assault and

battery. Federal courts hearing a federal cause of action may entertain state law claims by

exercising supplemental jurisdiction over them, but only when the state and federal claims are part

of one constitutional “case”; that is, they derive from a “common nucleus of operative fact” and

would ordinarily be tried together. United Mine Workers of America v. Gibbs, 383 U.S. 715, 725

(1966); Bailey v. City of Chicago, 779 F.3d 689 , 696 (7th Cir. 2015) (quoting Groce v. Eli Lilly &

Co., 193 F.3d 496, 500 (7th Cir. 1999)); 28 U.S.C. § 1367. The elements for the tort of battery are:

(1) unlawful use of force or violence against another; (2) the intentional direction of such force or

violence at another; and (3) the sustaining of bodily harm by the person against whom the force or

violence is directed. Michelle T. by Sumpter v. Crozier, 173 Wis. 2d 681, 685, 495 N.W.2d 327

(1993). In Wisconsin, officers may be held liable if they use more force than necessary. Wirsing

v. Krzeminski, 61 Wis. 2d 513, 213 N.W.2d 37 (1973); see also State v. Mendoza, 80 Wis. 2d 122,

154, 258 N.W.2d 260 (1977) (“An officer may be guilty of assault and battery if he uses

unnecessary and excessive force or acts wantonly and maliciously.”) The court is satisfied that

plaintiff’s complaint, which alleges that the officers threw him against a car, hit him with a vehicle,

and kicked him in the head, is sufficient to state a battery claim against Vidmar, Maciejewki, and

Dresen and that the claim arises out of the same set of facts as his constitutional claims such that

exercising supplemental jurisdiction is appropriate.


        THEREFORE, IT IS ORDERED that plaintiff’s motion for leave to proceed without the

prepayment of the filing fee (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that defendant Milwaukee Police Department is

DISMISSED.

                                                  6
        IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon the defendants pursuant to Federal Rule of Civil Procedure 4. The

plaintiff is advised that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2)–(3).

Although Congress requires the court to order service by the U.S. Marshals Service precisely

because in forma pauperis plaintiffs are indigent, it has not made any provision for these fees to be

waived either by the court or by the U.S. Marshals Service.


        IT IS FURTHER ORDERED that the defendants shall file a responsive pleading to the

complaint.


        IT IS FURTHER ORDERED that the agency having custody of plaintiff shall collect from

his institution trust account the $347.57 balance of the filing fee by collecting monthly payments

from plaintiff's prison trust account in an amount equal to 20% of the preceding month's income

credited to plaintiff’s trust account and forwarding payments to the Clerk of Court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall

be clearly identified by the case name and number assigned to this action. If plaintiff is transferred

to another county, state, or federal institution, the transferring institution shall forward a copy of this

Order along with plaintiff's remaining balance to the receiving institution.


        IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge of

the agency where plaintiff is confined.




                                                    7
       IT IS FURTHER ORDERED that this case be returned to United States Magistrate Judge

Duffin for further proceedings.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court.1 If plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he

will be required to submit all correspondence and legal material to:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202

       The court further advises plaintiff that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.


       Signed in Green Bay, Wisconsin, this 30th day of January, 2019.


                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




       1
          The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional
Institution, Green Bay Correctional Institution, Waupun Correctional Institution, Wisconsin Secure
Program Facility, Columbia Correctional Institution, and Oshkosh Correctional Institution.

                                                     8
